Citation Nr: 1004454	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the Veteran's claims file discloses that on VA 
examination in November 2006, the examiner opined that the 
Veteran's current hearing loss is not due to noise exposure 
in service.  He noted that the Veteran's hearing was normal 
at discharge.  He also indicated that if hearing did not 
recover completely from a temporary threshold shift, a 
permanent hearing loss would exist.  He stated that a normal 
audiogram following noise exposure would verify that hearing 
had recovered without permanent loss.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards should be 
converted to ISO-ANSI standards.  As noted, the November 
2006 VA examiner stated that the Veteran's hearing was 
normal at the time of discharge.  As he did not specifically 
recite the puretone thresholds recorded at that time, it is 
unclear whether he converted the values found in the service 
treatment records to ANSI standards.  In that regard, the 
Board notes that puretone thresholds on induction in May 
1965 were 15dB bilaterally at 4000 Hertz, and that there was 
a shift to 30 dB bilaterally at the separation physical in 
January 1967.  The examiner's opinion did not include any 
discussion of this decibel shift or its possible etiology.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2009), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  There is no question whether the Veteran has 
a current hearing loss disability.  The question that 
remains, in light of the converted audiometric data, is 
whether hearing loss disability is due to noise exposure in 
service.  This question must be addressed by a VA examiner.

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine 
the nature and etiology of his claimed 
bilateral hearing loss disability.  
All necessary testing should be carried 
out in conjunction with this 
examination, the results of which should 
be reported in detail.  The claims file 
and a copy of this remand should be 
provided to the examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed bilateral hearing loss 
disability is related to any disease or 
injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  The 
examiner should specifically address the 
findings of the audiometric testing 
conducted during service, which should 
be converted to ISO-ANSI standards.

A discussion of the complete rationale 
for all opinions expressed should be 
included in a written report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


